DETAILED ACTION

This office action is in response to the Applicants response filed 4/23/2021. Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments made to the Claims 19 and 20 to overcome the U.S.C. 101 rejection do not overcome the rejection as the recited “computer readable media” does not limit to a non-transitory embodiment. Thus, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter. Therefore, U.S.C. 101 rejection of Claims 19 and 20 have been maintained.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

               Claims 19 and 20 recites the limitation "computer readable media" comprising stored data. The specification exemplifies the computer readable medium as being " The computer readable media may include a volatile or non-volatile type, a removable or non-removable media, which may achieve storage of information using any method or technology. The information may include a computer-readable instruction, a data structure, a program module or other data." (Specification, para. [0150]).The recited embodiments does not limit "computer-readable media" to a non-transitory embodiment. Thus, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter. 
"A claim drawn to such a computer readable medium that covers both transitoryand non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory" to the claim." Kappos 1351 OG 212 (February 23, 2010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 2016/0134751 A1, hereinafter “Li”) in view of Gupta et al. (U.S. 2018/0103144 A1, hereinafter “Gupta”).

 	As to claims 1, 10, 19, Li discloses a method comprising: 
 	receiving, at a server, a call request from an initiator (para. [0007]; discloses receiving a communication request from a caller terminal at the server); and 
 	sending, by the server, a push message to a target object, wherein the push message includes a call number associated with the initiator and a call number description, causing the target object to display the call number description on an incoming call interface upon receiving the call request (para.[0067]; discloses server notify the incoming communication and “to display at least one of the following two types of information: information related to the caller terminal that requests communication with the callee terminal through the server, and information of relationship of the caller terminal with respect to the callee terminal. In this embodiment, the information related to the caller terminal includes at least one of the following: an owner name of the caller terminal, a mobile phone number of the caller terminal, a geographic position of the caller terminal. The information of relationship includes at least the counted number of communication sessions between the caller terminal and the callee terminal according to a communication history. “).  
 	However, Li does not disclose the method wherein displays the call number description comprises organization description information of an organization to which the initiator belongs.
 	In an analogous art, Gupta disclose the method wherein displays the call number description comprises organization description information of an organization to which the initiator belongs (para. [0069]; discloses “FIG. 3 illustrates information displayed by a graphic user interface 230a of the mobile phone 2 in response to an incoming call according to an embodiment. The information fields include a name of the bank 301, a type 302 of the telephone line (e.g. main, auxiliary, etc.), a phone number 303, and business information 304 relating to the bank including information relating to its operating hours 305 and address 306. Such information is typically made available to the mobile phone 2 prior to the user accepting the incoming call, for example, the information is displayed to by the mobile phone 2 during a call signaling or ringing process prior to the call connection being successfully established. In another embodiment, a graphic representation which is indicative of the organization's identity, such as an image or a logo representing an identity of the organization may be displayed in addition, or as an alternative to the name of the bank 301. Alternatively, a seal or symbol which identifies that the caller has been verified may be displayed. The seal or symbol includes identity information of the organization. “). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li by incorporating details of the caller organization identity which is displayed when an incoming call is received at the callee as taught by Gupta in order to allow the recipient of the call to quickly identify the importance of the call.


 	As to claim 2, Li-Gupta discloses the method according to claim 1, further comprising: 
 	determining, by the server, whether the call number associated with the initiator and the call number description is stored in the target object (Li, para. [0054]; discloses “determined whether the caller terminal is registered with the server based on the device serial number and a pre-stored register of client terminal. The register of client terminal includes the profile information of the client terminal and the client side public key. The profile information includes the client terminal's owner name, the mobile phone number and the device serial number, etc.”); and 
 	in response to a determination that the call number associated with the initiator and the call number description is not stored in the target object, sending the push message including the call number and the call number description to the target object, wherein the determining whether the call number associated with the initiator and the call number description is stored in the target object comprises determining whether the call number and the call number description stored in the target object are up-to- date (Li, para. [0063]; discloses “ first verification module configured for the caller terminal to verify the server and to send to the caller terminal a notification that the server is not authorized if the server is not verified, and terminating establishing the communication. The apparatus can also include a second verification module configured for verifying the caller terminal and sending to the caller terminal a notification that the caller terminal is not registered if the caller terminal is not verified, and terminating establishing the communication. The apparatus can also include a third verification module configured for verifying whether the caller number is a mobile phone number associated with the caller terminal and sending to the caller terminal a notification that the caller number is not the mobile phone number associated with the caller terminal if the caller number is not verified as the number associated with the caller terminal, and terminating establishing the communication.”).  

 	As to claim 3, Li-Gupta discloses the method according to claim 2, wherein the determining, by the server, whether the call number associated with the first object and the call number description is stored in the target object further comprises: querying historical data stored at the server to determine whether the target object stores the call number and the call number description (Li, para. [0008]; discloses “The inquiring module is configured for inquiring about a corresponding record associated with the caller terminal and the callee terminal by use of a pre-stored address book referencing relationship and a communication history, based on the caller number and the identification code of the callee terminal. “); or querying the target 

 	As to claim 4, Li-Gupta discloses the method according to claim 3, wherein the querying historical data stored at the server to determine whether the target object stores the call number and the call number description further comprises: determining whether the historical data includes a historical push message sent by the server to the target object, wherein the historical push message includes at least one of the call number or the call number description (Li, para. [0037]; discloses “a record corresponding to both parties is looked up from the address book referencing relationship and the communication history, based on the caller number and the callee terminal number. In some embodiments, the communication history records the communication history for different client terminals about the past communication that are established through the server. The history may include information such as the caller number, the callee number and the duration or number of the communication sessions, etc.”).  

 	As to claim 5, Li-Gupta discloses the method of claim 1, wherein the sending, by the server, a push message to a target object further comprises: if the call number description is stored in the server, generating the push message using the stored description and sending the push message to the target object; and if the call number description is not stored in the server, generating the push message using the call number description associated with the call request and sending the push message to (Li, para. [0078]; discloses “apparatus 1002 can determine whether the caller is the server with which it is registered. If no, apparatus 1002 will notify the caller terminal to send the communication request through a server. Otherwise, apparatus 1002 will obtain and display information related to the caller number, as well as the information of relationship of the caller number and the callee number so as to prevent any random caller from being able to establish communication with a client terminal.”).  

 	As to claim 6, Li-Gupta discloses the method of claim 1, wherein: when the call number is a personal number of the initiator, the call number description comprises personal description information of the initiator (Li, para. [0067]; discloses “ the information related to the caller terminal includes at least one of the following: an owner name of the caller terminal, a mobile phone number of the caller terminal, a geographic position of the caller terminal. The information of relationship includes at least the counted number of communication sessions between the caller terminal and the callee terminal according to a communication history.”).  

 	As to claim 9, Li-Gupta discloses the method of claim 1, further comprising: receiving, at the server, a storage success message returned by the target object, indicating that the target object has stored the call number and the description corresponding to the caller number to a call number identification information database; (Li, para. [0064]; discloses “The receiving sub-module is configured for receiving a client side public key storing request from the caller terminal, the requesting including at least the client side public key, a device serial number of the caller terminal, the owner name of the caller terminal and the mobile phone number of the caller terminal. The determination sub-module is configured for determining whether the caller terminal is registered based on the device serial number and a pre-stored register of client terminal. The updating sub-module is configured for, in response to a determination that the caller terminal is registered, updating a client side public key stored at a server with the received client side public key. And the registering sub-module is configured for, in response to a determination that the caller terminal is not registered, storing the owner name of the caller terminal, the mobile phone number of the caller terminal, the client side public key and the device serial number in the register of the client terminal.”).  

 	As to claim 11, Li-Gupta discloses the apparatus of claim 10, further comprising:  70a storage determining module stored in the memory and executable by the one or more processors to cause the server to determine whether the call number associated with the initiator and the call number description is stored in the target object (Li, para. [0054]; discloses “determined whether the caller terminal is registered with the server based on the device serial number and a pre-stored register of client terminal. The register of client terminal includes the profile information of the client terminal and the client side public key. The profile information includes the client terminal's owner name, the mobile phone number and the device serial number, etc.”); and 
 	in response to a determination that the call number associated with the initiator and the call number description is not stored in the target object, cause the server to include the call number and the call number description in the push message sent to the target object, wherein the storage determining module further causes the server to determine whether the call number and the call number description stored in the target object are up-to-date (Li, para. [0063]; discloses “ first verification module configured for the caller terminal to verify the server and to send to the caller terminal a notification that the server is not authorized if the server is not verified, and terminating establishing the communication. The apparatus can also include a second verification module configured for verifying the caller terminal and sending to the caller terminal a notification that the caller terminal is not registered if the caller terminal is not verified, and terminating establishing the communication. The apparatus can also include a third verification module configured for verifying whether the caller number is a mobile phone number associated with the caller terminal and sending to the caller terminal a notification that the caller number is not the mobile phone number associated with the caller terminal if the caller number is not verified as the number associated with the caller terminal, and terminating establishing the communication.”).    

claim 12, Li-Gupta discloses the apparatus of claim 11, wherein to determine whether the call number associated with the initiator and the call number description is stored in the target object, the first message sending module further causes the server to query historical data stored at the server to determine whether the target object stores the call number and the call number description (Li, para. [0008]; discloses “The inquiring module is configured for inquiring about a corresponding record associated with the caller terminal and the callee terminal by use of a pre-stored address book referencing relationship and a communication history, based on the caller number and the identification code of the callee terminal. “); or query the target object causing the target object to determine whether the call number and the call number description are stored therein.  

 	As to claim 13, Li-Gupta discloses the apparatus of claim 12, wherein to query historical data stored at the server to determine whether the target object stores the call number and the call number description, the first message sending module further causes the server to determine whether the historical data includes a historical push message sent by the server to the target object, wherein the historical push message includes at least one of the call number or the call number description (Li, para. [0037]; discloses “a record corresponding to both parties is looked up from the address book referencing relationship and the communication history, based on the caller number and the callee terminal number. In some embodiments, the communication history records the communication history for different client terminals about the past communication that are established through the server. The history may include information such as the caller number, the callee number and the duration or number of the communication sessions, etc.”).    

 	As to claim 14, Li-Gupta discloses the apparatus of claim 10, wherein the first message sending module further causes the server to if the call number description is stored in the server, generate the push message using the stored description and sending the push message to the target object; and  71if the call number description is not stored in the server, generate the push message using the call number description associated with the call request and sending the push message to the target object (Li, para. [0078]; discloses “apparatus 1002 can determine whether the caller is the server with which it is registered. If no, apparatus 1002 will notify the caller terminal to send the communication request through a server. Otherwise, apparatus 1002 will obtain and display information related to the caller number, as well as the information of relationship of the caller number and the callee number so as to prevent any random caller from being able to establish communication with a client terminal.”).    

 	As to claim 15, Li-Gupta discloses the apparatus of claim 10, wherein: when the call number is the personal number of the initiator, the call number description is personal description information of the initiator, when the call number is a public number of an organization to which the initiator belongs, the call number description is organization description information of the organization to which the initiator belongs (Li, para. [0067]; discloses “ the information related to the caller terminal includes at least one of the following: an owner name of the caller terminal, a mobile phone number of the caller terminal, a geographic position of the caller terminal. The information of relationship includes at least the counted number of communication sessions between the caller terminal and the callee terminal according to a communication history.”).  .  

 	As to claim 18, Li-Gupta discloses the apparatus of claim 10, further comprising:  72a message receiving module stored in the memory and executable by the one or more processors to cause the server to receive a storage success message returned by the target object, indicating that the target object has stored the call number and the description corresponding to the caller number to a call number identification information database; and a call module stored in the memory and executable by the one or more processors to cause the server to perform, through a communication network, a call operation respectively on the first object who initiated the call request and the target object based on the call number (Li, para. [0064]; discloses “The receiving sub-module is configured for receiving a client side public key storing request from the caller terminal, the requesting including at least the client side public key, a device serial number of the caller terminal, the owner name of the caller terminal and the mobile phone number of the caller terminal. The determination sub-module is configured for determining whether the caller terminal is registered based on the device serial number and a pre-stored register of client terminal. The updating sub-module is configured for, in response to a determination that the caller terminal is registered, updating a client side public key stored at a server with the received client side public key. And the registering sub-module is configured for, in response to a determination that the caller terminal is not registered, storing the owner name of the caller terminal, the mobile phone number of the caller terminal, the client side public key and the device serial number in the register of the client terminal.”).  

 	As to claim 20, Li-Gupta discloses the computer-readable storage media of claim 19, wherein the computer- readable instructions, when executed by the one or more processors, cause the one or more processors to perform further operations comprising: determining, by the server, whether the call number associated with the initiator and the call number description is stored in the target object; and in response to a determination that the call number associated with the initiator and the call number description is not stored in the target object (Li, para. [0054]; discloses “determined whether the caller terminal is registered with the server based on the device serial number and a pre-stored register of client terminal. The register of client terminal includes the profile information of the client terminal and the client side public key. The profile information includes the client terminal's owner name, the mobile phone number and the device serial number, etc.”), sending the push message including the call number and the call number description to the target object, wherein the determining whether the call number associated with the initiator and the call number description is stored in the target object comprises determining whether the call number and the call number description stored in the target object are up-to- date (para. [0063]; discloses “ first verification module configured for the caller terminal to verify the server and to send to the caller terminal a notification that the server is not authorized if the server is not verified, and terminating establishing the communication. The apparatus can also include a second verification module configured for verifying  the caller terminal and sending to the caller terminal a notification that the caller terminal is not registered if the caller terminal is not verified, and terminating establishing the communication. The apparatus can also include a third verification module configured for verifying whether the caller number is a mobile phone number associated with the caller terminal and sending to the caller terminal a notification that the caller number is not the mobile phone number associated with the caller terminal if the caller number is not verified as the number associated with the caller terminal, and terminating establishing the communication.”).

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Belford et al. (U.S. 9,491,288 B1, hereinafter “Belford”).

 	As to claims 7, 16, Li discloses the method of claim 1, Li does not disclose the method wherein further comprising: sending, by the server, the push message to an operating system server corresponding to an operating system of the target object, causing the operating system server to send the push message to the target object, wherein the operating system of the target object sets a permission restriction on an installed third-party application, so that the third-party application cannot identify the 
 	In an analogous art, Belford disclose the method wherein further comprising: sending, by the server, the push message to an operating system server corresponding to an operating system of the target object, causing the operating system server to send the push message to the target object, wherein the operating system of the target object sets a permission restriction on an installed third-party application, so that the third-party application cannot identify the caller number of the call request received by the target object and display an identified result on the incoming call interface (column 5, line 65-column 6,lines 13; discloses “In some cases, the device OS 116 restricts the types of features and functionality that a third-party software application may access on the mobile device 110. In particular, some device OSs 116 do not allow third-party software applications executing on the mobile device 110 to access information regarding the communication records of the mobile device (e.g., the telephone number of an incoming call, telephone numbers of past calls). An example of such a device OS 116 is the APPLE iOS from APPLE INC. The mobile devices 110 with these device OS 116 restrictions are referred to herein as “restricted mobile devices.” Thus, a software application executing on a restricted mobile device 110 is unable to access the communications records on the mobile device 110 in order to provide caller information to the user regarding telephone numbers.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li by allowing restricting third party 

 	As to claims 8, 17, Li-Bedford disclose the method of claim 7, wherein:
 the push message further instructs the target object to save the call number and the call number description to a call number identification information database of the target object, causing the target object to obtain the call number description upon receiving the call request based on the call number, and display the call number description on the incoming call interface of the second terminal, wherein the call number identification information database is provided by the operating system of the target object (Li, para.[0067]; discloses server notify the incoming communication and “to display at least one of the following two types of information: information related to the caller terminal that requests communication with the callee terminal through the server, and information of relationship of the caller terminal with respect to the callee terminal.).  

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOE CHACKO/Primary Examiner, Art Unit 2456